Case 4:18-cv-11697-LVP-DRG ECF No. 18 filed 09/29/20        PageID.1673     Page 1 of 19




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 STEVEN LEE MOSS,

                    Petitioner,

                                               Case No. 18-11697
 v.                                            Honorable Linda V. Parker

 THOMAS WINN,

                Respondent.
 __________________________________/

                              OPINION AND ORDER

       Petitioner Steven Lee Moss (“Petitioner”), confined at the Saginaw

 Correctional Facility in Freeland, Michigan, filed a petition for writ of habeas

 corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1.) In his application, filed by

 counsel, Petitioner challenges his convictions in the Circuit Court for Oakland

 County, Michigan, for possession with intent to deliver 1,000 or more grams of

 cocaine in violation of Michigan Compiled Laws § 333.7401(2)(a)(i) and

 possession of a firearm in the commission of a felony in violation of Michigan

 Compiled Laws § 750.227b. Petitioner also has filed two motions for summary

 judgment (ECF Nos. 12, 13) and a motion for release on bond (ECF No. 14).




                                           1
Case 4:18-cv-11697-LVP-DRG ECF No. 18 filed 09/29/20          PageID.1674    Page 2 of 19




 Because the Court concludes that Petitioner is not entitled to habeas relief, it is

 denying his application for the writ of habeas corpus and his pending motions.1

                                    I. Background

       Petitioner was convicted of the above offenses following a bench trial in the

 Oakland County Circuit Court. This Court recites verbatim the relevant facts

 relied upon by the Michigan Court of Appeals when denying Petitioner’s direct

 appeal:

              Defendant’s convictions arise from his purchase of 10
              kilograms of cocaine from a police undercover
              informant. After learning that defendant was interested in
              acquiring a large amount of cocaine and after conducting
              preliminary surveillance of defendant’s activities, the
              police arranged for defendant to meet their informant. In
              addition to the police testimony, the prosecution
              presented evidence of video and audio recordings
              capturing the meetings and telephone conversations
              between defendant and the informant. The first meeting,
              on November 6, 2012, lasted approximately 30 minutes
              and defendant agreed to purchase 10 kilograms of
              cocaine. At their next meeting on November 7, 2012,
              defendant and the informant discussed the drug deal, and


 1
   In his motion for bond, Petitioner asks to be released while his habeas petition is
 pending due to the COVID-19 pandemic and the greater risk of severe illness he
 may face if he contracts the virus as a result of an underlying medical condition.
 (ECF Nos. 15, 17.) To obtain relief, however, Petitioner must demonstrate (1) “a
 substantial claim of law based on the facts surrounding the petition” and (2) “some
 circumstance making the motion for bail exceptional and deserving of special
 treatment in the interests of justice.’” Dotson v. Clark, 900 F.2d 77, 79 (6th Cir.
 1990) (quoting Aronson v. May, 85 S. Ct. 3, 5 (1964)); Clark v. Hoffner, No. 16-
 11959, 2020 WL 1703870, at *2 (E.D. Mich. Apr. 8, 2020) (unpublished). For the
 reasons discussed in this Opinion and Order, Petitioner cannot satisfy the first
 requirement.
                                            2
Case 4:18-cv-11697-LVP-DRG ECF No. 18 filed 09/29/20       PageID.1675     Page 3 of 19




             defendant unsuccessfully attempted to persuade the
             informant to increase the purchase amount to 40
             kilograms. In a restaurant parking lot, the informant
             showed defendant 10 kilograms of cocaine that were
             hidden in a compartment of an undercover police van.
             Defendant was instructed to contact the informant if he
             wanted to consummate the deal. Defendant contacted the
             informant on November 8, 2012, and they agreed to meet
             at a restaurant. They then agreed to transact the drug deal
             on November 9, 2012, which was when defendant
             believed he would have all the purchase money.
             Defendant unsuccessfully attempted to convince the
             informant to complete the transaction at defendant’s
             house. Defendant also discussed his desire for future
             transactions with the informant. On November 9, 2012,
             defendant and the informant met in the parking lot of a
             Home Depot store, as planned. The informant was
             accompanied by another undercover officer who drove
             the van containing the drugs, and defendant also brought
             an associate with him. After defendant showed that he
             had the purchase money, which was in a suitcase in his
             car, the men walked to the undercover van where
             defendant was again shown the product. Defendant took
             possession of the van keys, got in the driver’s seat, and
             turned on the ignition before the police remotely disabled
             the van. Defendant fled the vehicle on foot, but was
             arrested after a brief chase.

 People v. Moss, No. 319954, 2015 WL 3604582, at *1 (Mich. Ct. App. June 9,

 2015) (internal footnote omitted). These facts are presumed correct on habeas




                                          3
Case 4:18-cv-11697-LVP-DRG ECF No. 18 filed 09/29/20          PageID.1676    Page 4 of 19




 review pursuant to 28 U.S.C. § 2254(e)(1). See Wagner v. Smith, 581 F.3d 410,

 413 (6th Cir. 2009).

         Following his conviction, Petitioner filed a direct appeal and requested a

 remand for a Ginther hearing.2 The matter was remanded, and Petitioner filed a

 motion for new trial based on ineffective assistance of counsel. After conducting a

 one-day hearing, the trial court denied Petitioner’s motion. Petitioner’s

 convictions were thereafter affirmed on direct appeal, see Moss, 2015 WL

 3604582, leave denied 872 N.W.2d 474 (Mich. 2015).

         Petitioner then filed a post-conviction motion for relief from judgment in the

 trial court. In his motion, Petitioner raised a sentencing claim and the claims he

 now asserts in his habeas petition. (See ECF No. 5-10.) The trial court denied the

 motion. (ECF No. 11.) The Michigan appellate courts denied Petitioner leave to

 appeal. (ECF Nos. 13, 14); see also People v. Moss, No. 340609 (Mich. Ct. App.

 Mar. 15, 2018), leave denied 503 Mich. 886, 918 N.W.2d 817 (2018).

         Petitioner then filed the pending application for the writ of habeas corpus,

 raising the following claims:

               I. Petitioner was deprived of his right to be represented
               by an attorney who would subject the prosecution’s case
               to meaningful adversarial testing when his attorney
               agreed to a stipulated fact trial without Petitioner’s
               authorization, conceded that “the crime occurred,” and
               waived opening statement and closing argument.



 2
     See People v. Ginther, 212 N.W.2d 922 (1973).
                                          4
Case 4:18-cv-11697-LVP-DRG ECF No. 18 filed 09/29/20        PageID.1677     Page 5 of 19




             II. Petitioner was deprived of his Sixth Amendment right
             to counsel of choice during several critical stages of the
             proceedings and did not knowingly and intelligently
             waive his right to be represented by his retained counsel,
             Steingold, when he was represented by nonretained
             Attorney Dwyer without authorization.

             III. Where the prosecution’s case relied solely on
             witness testimony, counsel’s complete failure to conduct
             pretrial preparatory investigative interviews of any of the
             prosecution’s witnesses constructively deprived
             Petitioner of his Sixth Amendment right to counsel
             because counsel was unable to subject the prosecution’s
             case to any meaningful adversarial testing.

             IV. Petitioner received ineffective assistance of appellate
             counsel and has good cause for failing to raise the
             constitutional violations set forth within on direct appeal.

       Respondent filed a motion to dismiss arguing that the habeas petition was

 barred by the one-year limitations period found in 28 U.S.C. § 2244(d)(1). This

 Court denied Respondent’s motion and ordered Respondent to file an answer to

 Petitioner’s claims. Moss v. Winn, No. 18-11697, 2019 WL 2523550 (E.D. Mich.

 June 19, 2019). Respondent thereafter filed an Answer to the Petition. (ECF No.

 10).3 As indicated, Petitioner subsequently filed two motions for summary

 judgment (ECF Nos. 12, 13) and a motion for release on bond (ECF No. 14).




 3
   To the extent Respondent again argues in his Answer that the petition is barred
 by the statute of limitations, this Court rejects those arguments for the reasons
 stated in its earlier opinion and order denying the motion to dismiss.
                                             5
Case 4:18-cv-11697-LVP-DRG ECF No. 18 filed 09/29/20         PageID.1678     Page 6 of 19




                                   II. Standard of Review

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

 imposes the following standard of review for habeas cases:

              An application for a writ of habeas corpus on behalf of a
              person in custody pursuant to the judgment of a State
              court shall not be granted with respect to any claim that
              was adjudicated on the merits in State court proceedings
              unless the adjudication of the claim —

              (1) resulted in a decision that was contrary to, or involved
              an unreasonable application of, clearly established
              Federal law, as determined by the Supreme Court of the
              United States; or

              (2) resulted in a decision that was based on an
              unreasonable determination of the facts in light of the
              evidence presented in the State court proceeding.

 28 U.S.C. § 2254(d).

       A decision of a state court is “contrary to” clearly established federal law if

 the state court arrives at a conclusion opposite to that reached by the Supreme

 Court on a question of law, or if the state court decides a case differently than the

 Supreme Court has on a set of materially indistinguishable facts. Williams v.

 Taylor, 529 U.S. 362, 405-406 (2000). An “unreasonable application” occurs

 when “a state-court decision unreasonably applies the law of [the Supreme Court]

 to the facts of a prisoner’s case.” Id. at 409. A federal habeas court may not “issue

 the writ simply because that court concludes in its independent judgment that the



                                            6
Case 4:18-cv-11697-LVP-DRG ECF No. 18 filed 09/29/20         PageID.1679    Page 7 of 19




 relevant state-court decision applied clearly established federal law erroneously or

 incorrectly.” Id. at 411.

       AEDPA “imposes a highly deferential standard for evaluating state-court

 rulings,” and “demands that state-court decisions be given the benefit of the

 doubt.” Renico v. Lett, 559 U.S. 766, 773 (2010) (internal citations omitted). A

 “state court’s determination that a claim lacks merit precludes federal habeas relief

 so long as ‘fairminded jurists could disagree’ on the correctness of the state court’s

 decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v.

 Alvarado, 541 U.S. 652, 664 (2004)). The Supreme Court has emphasized “that

 even a strong case for relief does not mean the state court’s contrary conclusion

 was unreasonable.” Id. at 102. Pursuant to § 2254(d), “a habeas court must

 determine what arguments or theories supported or . . . could have supported, the

 state court’s decision; and then it must ask whether it is possible fairminded jurists

 could disagree that those arguments or theories are inconsistent with the holding in

 a prior decision” of the Supreme Court. Id. A “readiness to attribute error [to a

 state court] is inconsistent with the presumption that state courts know and follow

 the law.” Woodford v. Viscotti, 537 U.S. 19, 24 (2002).

       A state court’s factual determinations are presumed correct on federal

 habeas review. See 28 U.S.C. § 2254(e)(1). A habeas petitioner may rebut this

 presumption of correctness only with clear and convincing evidence. Id.

                                           7
Case 4:18-cv-11697-LVP-DRG ECF No. 18 filed 09/29/20        PageID.1680     Page 8 of 19




 Moreover, for claims that were adjudicated on the merits in state court, habeas

 review is “limited to the record that was before the state court.” Cullen v.

 Pinholster, 563 U.S. 170, 181 (2011).

       When reviewing a claim under AEDPA’s deferential standard of review, a

 federal habeas court must review “the last state court to issue a reasoned opinion

 on the issue.” Hoffner v. Bradshaw, 622 F.3d 487, 505 (6th Cir. 2010) (quoting

 Payne v. Bell, 418 F.3d 644, 660 (6th Cir. 2005)). The Michigan Court of Appeals

 and the Michigan Supreme Court denied Petitioner’s post-conviction application

 for leave to appeal in unexplained one-sentence orders. Accordingly, this Court

 must “look through” those decisions to the Oakland County Circuit Court’s

 opinion denying Petitioner’s motion for relief from judgment, which was the last

 state court to issue a reasoned opinion. Although the trial court found Petitioner’s

 claims procedurally defaulted pursuant to Michigan Court Rule 6.508(D)(3) based

 on his failure to show cause and prejudice for not raising the claims on direct

 appeal, the court also denied the claims on their merits. Thus, AEDPA’s

 deferential standard of review applies to that decision.4 See Moritz v. Lafler, 525

 F. App’x 277, 284 (6th Cir. 2013).


 4
  Respondent argues that Petitioner procedurally defaulted his first and third claims
 because he failed to show cause and prejudice for failing to raise them on his
 appeal of right, as required by Michigan Court Rule 6.508(D)(3). Petitioner argues
 in his fourth claim that appellate counsel was ineffective. Ineffective assistance of
 counsel may establish cause for procedural default. Edwards v. Carpenter, 529
                                            8
Case 4:18-cv-11697-LVP-DRG ECF No. 18 filed 09/29/20         PageID.1681     Page 9 of 19




                                    III. Discussion

       In his first three claims, Petitioner contends that he was denied the effective

 assistance of trial counsel. In his fourth claim, Petitioner claims he was denied the

 effective assistance of appellate counsel due to counsel’s failure to raise his

 remaining claims on direct appeal.

       To prevail on his ineffective assistance of counsel claims, Petitioner must

 show that the state court’s adjudication of these claims was contrary to, or an

 unreasonable application of, Strickland v. Washington, 466 U.S. 668 (1984). See

 Knowles v. Mirzayance, 556 U.S. 111, 123 (2009). Strickland established a two-

 prong test for claims of ineffective assistance of counsel: the petitioner must show

 (1) that counsel’s performance was deficient, and (2) that the deficient

 performance prejudiced the defense. Strickland, 466 U.S. at 687. The Strickland

 standard applies as well to claims of ineffective assistance of appellate counsel. See

 Whiting v. Burt, 395 F. 3d 602, 617 (6th Cir. 2005).

       In his first and third claims, Petitioner argues that he was constructively

 denied the assistance of counsel because his trial counsel failed to subject the


 U.S. 446, 451-52 (2000). Given that the cause and prejudice inquiry for the
 procedural default issue merges with an analysis of the merits of the defaulted
 claims, it is easier to consider the merits of the claims. See Akrawi v. Booker, 572
 F.3d 252, 261 (6th Cir. 2009). Petitioner did not procedurally default his
 ineffective assistance of appellate counsel claim because post-conviction review
 was the first opportunity he had to raise that claim. See Guilmette v. Howes, 624
 F.3d 286, 291 (6th Cir. 2010).
                                             9
Case 4:18-cv-11697-LVP-DRG ECF No. 18 filed 09/29/20         PageID.1682     Page 10 of 19




 prosecutor’s case to meaningful adversarial testing. More specifically, Petitioner

 maintains that by agreeing to a stipulated fact trial, not conducting pretrial

 preparatory investigative interviews of the prosecution’s witnesses, waiving

 opening statement and closing argument, and not cross-examining the State’s

 witnesses, counsel conceded Petitioner’s guilt. In Strickland, the Supreme Court

 recognized that prejudice is presumed in certain contexts, such as where a

 defendant has been denied the “actual or constructive … assistance of counsel

 altogether[.]” 466 U.S. at 692. Where defense counsel “entirely fails to subject

 the prosecution’s case to meaningful adversarial testing,” there has been a

 constructive denial of counsel, and a defendant need not make a showing of

 prejudice to establish ineffective assistance of counsel. United States v. Cronic,

 466 U.S. 648, 659 (1984); see also Moss v. Hofbauer, 286 F.3d 851, 860 (6th Cir.

 2002) (citing Cronic). However, for prejudice to be presumed based on defense

 counsel’s failure to test the prosecutor’s case, “the attorney’s failure must be

 complete.” Bell v. Cone, 535 U.S. 685, 697 (2002).

       The trial court rejected Petitioner’s ineffective assistance of counsel claims,

 applying the Strickland standard rather than the Cronic test. (ECF No. 5-11 at Pg

 ID 914.) The trial court concluded that, contrary to Petitioner’s assertion, “the

 record d[id] not reflect a ‘complete’ failure of counsel.” (Id.) Instead, defense

 counsel’s testimony at the Ginther hearing and the record reflected that “given the

                                           10
Case 4:18-cv-11697-LVP-DRG ECF No. 18 filed 09/29/20         PageID.1683     Page 11 of 19




 evidence against Defendant, which included recorded telephone calls between

 Defendant and the informant and audio/video recordings of Defendant’s meetings

 with the informant, the defense strategy was to focus on an entrapment defense”

 and, after the trial court denied the motion, to have a stipulated-fact bench trial to

 expedite an appeal of that decision. (Id.)

       The trial court concluded that, in light of this strategy and the overwhelming

 evidence of Petitioner’s guilt, defense counsel’s decision to waive an opening

 statement and closing argument and not cross-examine the prosecutor’s witnesses

 during the bench trial could not be deemed ineffective. (Id. at Pg ID 915.)

 Additionally, the trial court found defense counsel’s decision to expend his efforts

 and resources developing the entrapment defense rather than investigating

 witnesses to challenge Petitioner’s factual guilt reasonable in light of this strategy

 and the overwhelming evidence against Petitioner. (Id.) Moreover, the trial court

 reasoned that Petitioner failed to show that the testimony of any witness who

 counsel failed to interview would have benefitted Petitioner at trial. (Id. at Pg ID

 915-16.) This Court cannot conclude that the state court’s decision was contrary to

 or unreasonable application of Strickland.

       Petitioner compares his case to Brookhart v. Janis, 384 U.S. 1, 6-7 (1966).

 In Brookhart, the Supreme Court held that a criminal defendant did not

 intelligently and knowingly agree to his counsel conducting a “prima facie” trial, in

                                           11
Case 4:18-cv-11697-LVP-DRG ECF No. 18 filed 09/29/20          PageID.1684     Page 12 of 19




 which no witnesses would be cross-examined or called on the defendant’s behalf.

 Id. at 7. After the trial court stated that in such a case a defendant admits his guilt,

 the defendant interjected that he was “in no way … pleading guilty[.]” Id. The

 Supreme Court held that the constitutional rights of a defendant cannot be waived

 by his counsel under such circumstances. Id. Counsel “can[not] override his

 client’s desire expressed in open court to plead not guilty.” Id. at 7-8.

       However, in Florida v. Nixon, 543 U.S. 175 (2004), the Supreme Court held

 that trial counsel’s failure to obtain the petitioner’s express consent to a strategy of

 conceding guilt at the guilt phase of a capital trial did not automatically render

 counsel’s performance deficient. Id. at 192. In Nixon, in the face of overwhelming

 evidence of the petitioner’s guilt of murder, defense counsel decided to focus on

 the penalty phase to avoid the death penalty for his client. Id. at 179-81. At trial,

 defense counsel cross-examined prosecution witnesses only when he believed their

 statements needed clarification and offered no defense. Id. at 183. Notably, the

 Nixon Court concluded that the Strickland standard governed the analysis of the

 Petitioner’s ineffective assistance of counsel claim, rather than Cronic’s

 presumption-of-prejudice standard. Id. at 190-91.

       Yet in a subsequent case, where the defendant “vociferously” opposed

 counsel’s similar strategy at every opportunity, the Supreme Court found that the

 defendant’s constitutional rights had been violated. McCoy v. Louisiana, 138 S.

                                            12
Case 4:18-cv-11697-LVP-DRG ECF No. 18 filed 09/29/20         PageID.1685     Page 13 of 19




 Ct. 1500, 1505, 1509 (2018). The McCoy Court reasoned that while “[t]rial

 management is the lawyer’s province,” including decisions as to “what arguments

 to pursue, what evidentiary objections to raise, and what agreements to conclude

 regarding the admission of evidence,” a criminal defendant is entitled to

 “[a]utonomy to decide that the objective of the defense is to assert innocence” and

 to “insist on maintaining her innocence at the guilt phase of a capital trial.” Id. at

 1508.

         Here, unlike Brookhart and McCoy, trial counsel did not concede

 Petitioner’s guilt over Petitioner’s protestations of his innocence. Instead, counsel

 explained to Petitioner that his only defense to the charges was an entrapment

 defense and that if the trial court rejected the defense, the most expeditious way to

 have that decision reviewed, was to proceed with a bench trial at which stipulated

 facts were offered in light of the overwhelming evidence of his guilt to the charges.

 (11/21/14 Hr’g Tr. at 20-21, 26-27, ECF No. 5-9 at Pg ID 766-67, 772.) Petitioner

 never voiced his objections to this trial strategy until he filed his motion for post-

 conviction relief.5




 5
  Defense counsel did file a motion seeking a jury trial after the trial court denied
 Petitioner’s motion to dismiss, because Petitioner had moved to disqualify the trial
 court. (11/1/13 Hr’g Tr. at 45-46, ECF No. 5-5 at Pg ID 655-56.) The trial court
 denied the motion, however. (Id.)
                                          13
Case 4:18-cv-11697-LVP-DRG ECF No. 18 filed 09/29/20        PageID.1686     Page 14 of 19




       Nor did trial counsel fail to subject the prosecutor’s case to meaningful

 adversarial testing. During a three-day motion hearing concerning Petitioner’s

 entrapment defense, trial counsel called witnesses and extensively cross-examined

 the prosecution’s witnesses. (See 9/16/13, 9/17/13 & 9/19/13, ECF Nos. 5-2 to 5-

 4.) Petitioner acknowledged during the Ginther hearing that the testimony from

 the entrapment hearing—which included defense counsel’s cross-examination—

 was what was considered during the bench trial. (11/12/14 Hr’g Tr. at 97, ECF

 No. 5-9 at Pg ID 843.) At a hearing on Petitioner’s motion to dismiss, counsel also

 vigorously argued that the trial court should find that Petitioner had been

 entrapped. (11/1/13 Hr’g Tr, ECF No. 5-5.)

       Petitioner also asserts that trial counsel was ineffective in failing to conduct

 pretrial preparatory investigative interviews of the prosecution’s witnesses.

 “[C]ounsel has a duty to make reasonable investigations or to make a reasonable

 decision that makes particular investigations unnecessary.” Strickland, 466 U.S. at

 691. Nevertheless, “a petitioner cannot show deficient performance or prejudice

 resulting from a failure to investigate if the petitioner does not make some showing

 of what evidence counsel should have pursued and how such evidence would have

 been material.” Hutchison v. Bell, 303 F.3d 720, 74-49 (6th Cir. 2002) (citing

 Austin v. Bell, 126 F.3d 843, 848 (6th Cir. 1997); Martin v. Mitchell, 280 F.3d 594,

 608 (6th Cir. 2002)). Petitioner has not shown—here or in the state courts—how

                                           14
Case 4:18-cv-11697-LVP-DRG ECF No. 18 filed 09/29/20        PageID.1687    Page 15 of 19




 counsel’s pretrial interviews of the prosecution’s witnesses would have been

 beneficial to his defense. Moreover, defense counsel made a strategic decision to

 focus on the entrapment hearing rather than the fact trial, which again cannot be

 said to have been an unreasonable strategic decision given the overwhelming

 evidence of Petitioner’s factual guilt.

       For these reasons, the Court concludes that Petitioner is not entitled to

 habeas relief based on his claims that trial counsel rendered ineffective assistance.

       Petitioner next claims that he was denied the right to be represented by his

 counsel of choice when his retained attorney, David Steingold, had another

 attorney, Lisa Dwyer, assist and conduct questioning on the first day of the

 entrapment hearing. (See 9/16/13 Hr’g Tr., ECF No. 5-2.) Mr. Steingold also was

 present during the proceedings. (Id. at 3, Pg ID 103.) Ms. Dwyer was present

 without Mr. Steingold, however, when the bench trial verdict was rendered. (See

 11/22/13 Trial Tr., ECF No. 5-7.)

       An element of a defendant’s Sixth Amendment right to counsel is “the right

 of a defendant who does not require appointed counsel to choose who will

 represent him.” United States v. Gonzalez-Lopez, 548 U.S. 140, 144 (2006)

 (citations omitted). The Supreme Court has not held, however, that a defendant’s

 right to counsel of choice is necessarily violated when chosen counsel is assisted

 by or requests stand-in counsel to handle proceedings. Nor has the Supreme Court

                                           15
Case 4:18-cv-11697-LVP-DRG ECF No. 18 filed 09/29/20        PageID.1688    Page 16 of 19




 held that counsel is “absent” in the sense of Cronic when stand-in counsel is

 present. Because no United States Supreme Court precedent deals with the issue

 of “stand in” counsel in the context of counsel-of-choice or ineffective assistance

 of counsel claims, the trial court did not engage in an unreasonable application of

 Supreme Court precedent when it held that Petitioner was not denied his choice of

 counsel. See Carroll v. Renico, 475 F.3d 708, 712-14 (6th Cir. 2007) (petitioner’s

 right to counsel was not denied when co-defendant’s counsel stood in for

 petitioner’s counsel during portion of the reinstruction of the jury; co-defendant’s

 attorney objected to conspiracy instruction on behalf of both defendant and co-

 defendant); United States v. Dykes, 460 F. 2d 324, 325 (9th Cir. 1972) (defendant

 was not deprived of effective representation of counsel because a substitute

 defense attorney was present when the jury was instructed where defendant

 expressed no objection when the substitute attorney introduced himself to the court

 and explained why defendant’s regular attorney could not be present and

 instructions given were standard).

       Notably, Petitioner never objected to Ms. Dwyer’s representation during the

 proceedings. In fact, he did not raise concerns about her representation on direct

 appeal or during his Ginther hearing testimony. Moreover, although a criminal

 defendant must knowingly and intelligently waive his right to counsel, see Brewer

 v. Williams, 430 U.S. 387, 404 (1977); Johnson v. Zerbst, 304 U.S. 458, 464

                                          16
Case 4:18-cv-11697-LVP-DRG ECF No. 18 filed 09/29/20          PageID.1689     Page 17 of 19




 (1938), the Supreme Court has never required a trial court to ask a defendant

 whose counsel of choice is not present whether he or she consents to “stand in”

 counsel, or to insure that the defendant’s consent to “stand in” counsel is informed.

 Carroll, 475 F. 3d at 713.

       Because Petitioner was represented by “stand in” counsel when his retained

 counsel was absent (or present, but not conducting the questioning), Petitioner was

 not actually or constructively denied the assistance of counsel. Therefore, the

 appropriate standard for reviewing Petitioner’s claim concerning Ms. Dwyer’s

 representation is the Strickland standard, pursuant to which Petitioner must show

 that Ms. Dwyer’s performance was deficient and that the deficient performance

 prejudiced his defense. See Miller v. Leonard, 65 F. App’x. 31, 34-35 (6th Cir.

 2003) (applying Strickland standard in rejecting claim that “stand in” counsel was

 ineffective for failing to object to trial court’s supplemental jury instruction).

 Petitioner has not articulated how Ms. Dwyer performed deficiently or how her

 representation prejudiced his defense.

       For these reasons, Petitioner is not entitled to relief on his second claim.

       Lastly, Petitioner argues he was denied the effective assistance of appellate

 counsel. The Sixth Amendment guarantees a defendant the right to effective

 assistance of counsel on the first appeal by right. Evitts v. Lucey, 469 U.S. 387,

 396-397 (1985). However, court appointed counsel does not have a constitutional

                                            17
Case 4:18-cv-11697-LVP-DRG ECF No. 18 filed 09/29/20         PageID.1690    Page 18 of 19




 duty to raise every non-frivolous issue requested by a defendant. Jones v. Barnes,

 463 U.S. 745, 751 (1983). When evaluating an ineffective assistance of appellate

 counsel claim, a federal habeas court must defer twice: first to appellate counsel’s

 decision not to raise an issue and secondly, to the state court’s determination that

 appellate counsel was not ineffective. Woods v. Etherton, 136 S. Ct. 1149, 1153

 (2016) (per curiam) (“Given AEDPA, both Etherton’s appellate counsel and the

 state habeas court were to be afforded the benefit of the doubt.”).

       For the reasons discussed above, Petitioner’s first through third claims are

 meritless. “[A]ppellate counsel cannot be found to be ineffective for ‘failure to

 raise an issue that lacks merit.’” Shaneberger v. Jones, 615 F.3d 448, 452 (6th Cir.

 2010) (quoting Greer v. Mitchell, 264 F.3d 663, 676 (6th Cir. 2001)). Petitioner

 therefore is not entitled to habeas relief based on his fourth claim.

                                    IV. Conclusion

       For the reasons set forth above, the Court holds that Petitioner is not entitled

 to the writ of habeas corpus. Given this determination, the Court is denying as

 moot Petitioner’s motions for summary judgment and motion for bond. Before

 Petitioner can appeal these decisions, he must obtain a certificate of appealability.

       A certificate of appealability may issue “only if the applicant has made a

 substantial showing of the denial of a constitutional right.” 28 U.S.C.

 § 2253(c)(2). To make this showing, a petitioner must demonstrate “that

                                           18
Case 4:18-cv-11697-LVP-DRG ECF No. 18 filed 09/29/20        PageID.1691     Page 19 of 19




 reasonable jurists could debate whether (or, for that matter, agree that) the petition

 should have been resolved in a different manner or that the issues presented were

 adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

 U.S. 322, 336 (2003) (internal quotes and citations omitted). Jurists of reason

 could not debate the correctness of this Court’s rejection of Petitioner’s grounds

 for habeas relief. Nevertheless, if Petitioner chooses to appeal the Court’s

 decision, he may proceed in forma pauperis on appeal because an appeal could be

 taken in good faith. 28 U.S.C. § 1915(a)(3).

       Accordingly,

       IT IS ORDERED that Petitioner’s application for the writ of habeas corpus

 is DENIED.

       IT IS FURTHER ORDERED that Petitioner’s motions for summary

 judgment and motion for bond are DENIED AS MOOT.

       IT IS FURTHER ORDERED that Petitioner is denied a certificate of

 appealability but granted leave to proceed in forma pauperis on appeal.

       IT IS SO ORDERED.


                                                 s/ Linda V. Parker
                                                 LINDA V. PARKER
                                                 U.S. DISTRICT JUDGE



  Dated: September 29, 2020

                                           19
